FILED
                                                                                         I' OF APPEALS
                                                                                          JUURT

                                                                                     2013 APR 16   AM g: 15
                                                                                     S

                                                                                     B




       IN THE COURT OF APPEALS OF THE STATE OF WAS]

                                                DIVISION II


STATE OF WASHINGTON,                                                      No. 43278 1 II
                                                                                    - -


                                      Respondent,

         V.




QUISHANA NICOLE BLUNT,                                              UNPUBLISHED OPINION




         HUNT, P. . —
                J    Quishana Nicole Blunt appeals her bench trial conviction for unlawful

possession of methamphetamine. She argues that the trial court should have granted her motion

to suppress the evidence because it was the fruit of an illegal warrantless search and seizure.

Holding that the evidence was admissible under the community caretaking exception to the

warrant requirement, we affirm.

                                                     FACTS


         Because Blunt does not assign error to the following CrR 3. hearing findings of fact,
                                                                   6

they   are   verities   on   appeal,'and we rely on them as the facts of the case:




1
    State v. Hill, 123 Wn. d 641, 644, 870 P. d 313 (1994);
                         2                  2             State v. Picard, 90 Wn. App. 890, 896,
     2                                            RAP
954 P. d 336, review denied, 136 Wn. d 1021 (1998);
                                   2                                  g).
                                                                      10. (
                                                                        3
No. 43278 1 II
          - -



                                                    II.
                That on November 7, 2010, Washington State Patrol Trooper Kearsing
         effected a traffic stop of a van with license number 896SKW because the van had
         no taillights during a time of darkness.
                                                    III.
                That Trooper Kearsing contacted the driver of the van, Herod Telusnord,
         from the passenger side of the vehicle. The driver provided his identification and
         Trooper Kearsing learned that Mr. Telusnord's license was suspended in the third
         degree.
                                                    IV.

                That Trooper Kearsing informed Mr. Telusnord that he could not drive the
         vehicle.  The passenger, Quishana Blunt, at that point interjected and said she
         could drive the van and that it was her mother's van. Trooper Kearsing asked Ms.
         Blunt if she had a valid license and Ms. Blunt replied'yes"and handed over her
                                                                 "
         license. Trooper Kearsing.then took the license back to her patrol vehicle to run
         the name. .. .
                                                    V.
               That the name on the vehicle's registration matched Ms. Blunt's last
         name, confirming that it was owned by the Defendant's mother and Ms. Blunt
         presumably had permission to drive the van.
                                                    VI.

                 That Trooper Kearsing learned that Ms. Blunt also had a suspended
         license and had a confirmed warrant for her arrest for Driving While License
         Suspended (DWLS)Third Degree. Trooper Kearsing took Ms. Blunt into custody
         on the warrant. Trooper Kearsing testified it was her policy to always arrest on
         warrants but not to always arrest on DWLS offenses.
                                                    VII.

                   That Trooper Kearsing searched Ms. Blunt incident to her arrest and
         discovered    a     small baggie with white residue . . .    in Ms. Blunt's pocket
         subsequent        lab tests showed the substance to be      methamphetamine). The
         Trooper then arrested Ms. Blunt for Possession of a Controlled Substance.

Clerk's Papers (CP)at 6 7.
                        -

         The trial court also entered the following relevant CrR 3. hearing conclusions of law:
                                                                  6

                                                    II.
            That the holding of State v. Mennegar, 114 Wn. d 304, 787 P. d 1347
                                                             2               2
         1990)[
              remains controlling authority for the proposition that law enforcement
         may determine if a passenger has a valid driver's license before turning over a
         vehicle to that person as part of their community caretaking function.



2
    Overruled on other grounds by State v. Hill, 123 Wn. d 641, 645, 870 P. d 313 (1994).
                                                       2                  3
                                                     2.
No. 43278 1 II
          - -



                                                 VI.
                That Trooper Kearsing had a legitimate independent basis to request the
        Defendant's identification in conformance with State v. Rankin, 151 Wn. d 689,
                                                                              2
        92 P. d 202 (2004) and State v. Brown, 154 Wn. d 787, 117 P. d 336 (2005).
              3                                             2              3
        Trooper Kearsing validly exercised her community caretaking function to ensure
        she was not turning the vehicle over to a driver who was not licensed. While a
        police officer may not ask someone, at random, to prove they have a valid license
        prior to getting into an automobile, the situation confronted by Trooper Kearsing
        during this nighttime traffic stop authorized her to conduct a heightened inquiry
        so as ensure anyone driving this vehicle away from the scene of the stop was
         indeed a validly licensed driver.

CP at 8 9. Blunt assigns error to Conclusion of Law ( L)II and CL VI.
        -                                           C

         Blunt agreed to have the court try her on stipulated facts. The trial court found her guilty

of unlawful possession of methamphetamine. Blunt appeals.
                                             ANALYSIS


         Blunt argues that ( )
                           1 Trooper Kearsing conducted an illegal warrantless search when she

took Blunt's driver's license to check its status and for warrants; and (2)article I,section 7 of

the Washington State Constitution generally prohibits a law enforcement officer from requesting

the identification of passengers in a vehicle stopped by the officer. Blunt cites State v. Eisfeldt,

163 Wn. d 628, 635, 185 P. d 580 (2008)for the first argument and Rankin, 151 Wn. d at 699-
      2                  3                                                      2

700 for the second.




3
    Our court commissioner initially considered Blunt's appeal as a motion on the merits under
RAP 18. 4 and then transferred it to a panel ofjudges.
      1

  Blunt asserts that Trooper Kearsing took her driver's license and conducted a license and
warrants check "without her     permission." Br. of Appellant at 2. This assertion, however, is
contrary to the trial court's undisputed finding of fact IV that when " rooper Kearsing asked Ms.
                                                                      T
Blunt if she had a valid license," " Blunt replied `yes' and handed over her license."CP at 6-
                                    Ms.
7. This finding does not include that the trooper took Blunt's license ,without her permission."
                                                                          "
Taking the trial court's unchallenged finding as a verity on appeal, we disregard Blunt's contrary
assertion in her brief.
                                                  3
No. 43278 1 II
          - -



         The State responds that the trial court correctly relied on Mennegar, 114 Wn. d at 309, in
                                                                                     2

which our Supreme Court held:

                  As    part of a police officer's community caretaking function ", an officer
                                                    "
         may ask a passenger if the passenger wishes to drive an intoxicated driver's
         vehicle from the scene. If the passenger consents, the officer may appropriately
         determine if the passenger has a valid driver's license prior to allowing the
         passenger to drive the intoxicated passenger's vehicle.

As Blunt notes, the Supreme Court decided Mennegar under the Fourth Amendment to the

United States Constitution. More recently, however, we filed State v. Hos, 154 Wn. App. 238,

247, 25 P. d 389, review denied, 169 Wn. d 1008 (2010), which we held that the community
   2     3                             2              in

caretaking function is also an exception to the warrant requirement under article I,section 7.
         The following undisputed facts support the trial court's conclusions of law here: Because

the driver of the van had a suspended license, Trooper Kearsing could not allow him to drive the

van away from the scene of the traffic stop. Blunt volunteered to drive the van, which she said

belonged    to her mother.        Before allowing Blunt to drive the van away, Kearsing asked Blunt
                                                                   7
whether she had         a   valid license. Blunt   replied, Y] s,"and handed her license to Kearsing.
                                                            "[ e

Kearsing's inquiry as to whether Blunt had a valid driver's license was independently and

legitimately based on public safety; and it was reasonable and necessary for Kearsing to take

Blunt's license back to her patrol vehicle to check the status of Blunt's license to confirm that

releasing   the   van   to Blunt would be     legal   and safe.   Kearsing learned that, although Blunt's

mother owned the van, as Blunt had represented, Blunt's driver's license was also suspended and

that there was an outstanding warrant for Blunt's arrest for third degree driving while license

5
    U. .CONST. amend. IV.
     S

6
                         7.
    WASH. CONST. art. I, §

7
    CP at 7 (Finding of Fact IV)
                                                         rd
NO.    43278 1 11
             - -




suspended. Kearsing arrested Blunt on the warrant, searched her incident to the arrest, and

discovered a small baggie with methamphetamine residue in her pocket.

       Under these circumstances, Mennegar and Hos also support the trial court's conclusions

of law that (1)Trooper Kearsing's seizure of Blunt's driver's license was part of her community

caretaking function; ( )thus, seizure of Blunt's driver's license did not violate the warrant
                     2

requirement of either the Fourth Amendment to the United.States Constitution or of article I,
section 7 of the Washington State Constitution; and (3) trial court did not err in denying
                                                       the

Blunt's motion to suppress. Accordingly, we affirm.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

040,
2.6.it is so ordered.
 0

                                                           r ,

                                                                 i
                                                   Hunt, P. .
                                                          J
We concur:




Quinn-Brintnall, J.




                                               5